      Case 13-43846       Doc 86-2 Filed 09/10/19 Entered 09/10/19 14:57:50        Desc Exhibit
                                 B:Claims Paid to Date Page 1 of 1


     13-43846 Mark Jackson - List of allowed claims and the amounts paid as of 9/6/2019


                                                   Claimed        Principal
        Name              Clm#     Description                                  Interest
                                                   Amount         Paid
NCEP LLC                          Debt
                                                                                 5.00%
                                1 Secured By         $27,923.77   $27,923.77
                                                                               $2,840.10
                                  Vehicle
First Investors                   Debt
                                                                                 6.25%
Servicing Corp                  2 Secured By         $13,925.00   $13,925.00
                                                                               $1,757.25
                                  Vehicle
Merrick Bank                      Unsecured
                                3                     $1,222.58      $562.37
                                  creditors
Resurgent Capital                 Unsecured
Services                        4                       $730.91      $336.22
                                  creditors
Portfolio Recovery                Unsecured
                                5                       $838.72      $385.81
Associates                        creditors
Capital One Auto                  Unsecured
                                6                     $8,753.84    $4,026.69
Finance                           creditors
First Investors           2-unsec Unsecured
                                                     $14,618.55    $6,724.37
Servicing Corp            portion creditors
David M. Siegel
                          4/10/14 Attorney fee        $4,000.00    $4,000.00
Sub-total
                                                     $72,013.37   $57,884.23   $4,597.35
Total paid to creditors
                                                                               $62,481.58




                                                 Exhibit B
